Citation Nr: 1231813	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a digestive disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran and B.F. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in September 2008.  A transcript is of record.  

In September 2010, the Board issued a decision which denied entitlement to service connection for a digestive disorder.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), who vacated and remanded the Board's decision in a March 2011 order.  A remand was issued by the Board in November 2011 to comply with the Court's instructions.  For reasons discussed in further detail below, further development is required before a final adjudication can occur.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was originally denied by the Board in a September 2010 decision, which was vacated and remanded by the Court pursuant to a joint motion for remand.  Most recently, the Board remanded this matter so that a comprehensive digestive examination addressing etiology of the claimed condition could be afforded. 

The joint motion for remand noted that the examination conducted in March 2010 was inadequate to resolve the issue on appeal.  The report of that examination noted that the Veteran had complaints of gastrointestinal discomfort for many years; however, it was concluded that the in-service treatment afforded in 1968 was "isolated."  The examiner then stated that because of the isolated nature of the symptoms, it was unlikely that current and chronic dyspepsia had origins during military service.  The joint motion indicated that this conclusion was, essentially, a bare one (i.e. it was submitted without an adequate rationale).  That is, the examiner did not elaborate as to why, in his opinion, there was no causal nexus between noted in-service gastric discomfort symptoms and a current, chronic disorder of the gastrointestinal system.  The Board, in noting the requirement to offer an adequate medical examination pursuant to the joint motion for remand, remanded the claim for a new medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Unfortunately, it would appear as if the returned medical opinion, dated in December 2011, suffers from the same defect as the 2010 examination.  Indeed, the 2011 examiner noted that there was a "presumptive diagnosis of GERD" requiring a proton pump inhibitor, and there was a diagnosis of PUD made based on a "much later upper GI series."  The examiner then stated that there was no chronic "established or treated GI condition during military service."  The conclusion was that the Veteran's current chronic GI condition was "less likely than not incurred in or caused by the two isolated complaints while on active duty or caused by active duty" (emphasis added).  That is, the examiner stated that in-service gastrointestinal complaints were "isolated," and as such, he opined that there was no causal relationship to service.  This analysis, similar to that on which the Board relied in its initial denial, is precisely what caused the September 2010 decision to be vacated.  Indeed, a simple statement that there was no chronic disability present in service, with in-service gastrointestinal complaints being noted to be "isolated," and no rationale explaining why there was no relationship between these symptoms and service, is what the Court found to be an insufficient basis to support the Board's denial.   

Veterans, as a matter of law, are entitled to compliance with Court and Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In an effort to ensure that the mandates of the joint motion are complied with, the Board must remand the claim for an additional medical opinion which does contain a rationale to support its conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

It is further noted that the Veteran, through counsel, has identified a potential evidentiary deficiency which needs to be addressed prior to final adjudication.  Specifically, via correspondence sent from his attorney in August 2012, the Veteran identified having treatment at the Bonham, Texas VA Medical Center between 1980 and 1991.  Upon review, the Board notes that there are numerous clinical records from this facility of record for the time period noted.  The Veteran's representative, however, has contended that these records are somehow not complete, and that there are specific treatment records for a chronic digestive condition which are not of record.  Indeed, it is contended that these missing records will be probative in establishing that the Veteran's digestive disorder had causal origins in active military service.  

With regards to records held in federal custody, the Board notes that such records are deemed constructively part of the file, even if not physically present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, VA has a duty to attempt to secure any identified federal records prior to an adjudication of the claim.  While there are certainly numerous treatment records present from the VA Medical Center in Bonham, Texas, the Veteran's representative has reviewed the claim and contended that it is incomplete.  Upon remand, it would be most helpful if the Veteran and/or his representative could identify specific instances of treatment for a digestive disorder that are not of record.  Should such records be identified, efforts must be made to secure them.  Moreover, regardless of their response, the RO should make a final request for all treatment records relating to the Veteran from 1980 to 1991 at the Bonham VA Medical Center.

Furthermore, it is noted that the Veteran is free to submit any additional evidence in his possession which might be beneficial to the claim.  A lay statement, dated in April 2012, noted that treatment for gastrointestinal problems occurred in the period proximate to service discharge (until 1980 when he began to solely use VA facilities).  The Veteran identified the treating physician as a Dr. Townsend, who has since passed away.  Additionally, the Veteran stated that while he was in the service, he would use over-the-counter medications to address gastrointestinal discomfort.  The Veteran's lay assertions are to be considered in the new VA examination, and with regard to private records existing prior to 1980, the Veteran is reminded that should he possess copies of any treatment records from this clinician, or any other records, VA or private, he may submit them to VA adjudicators for consideration.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his representative to identify all treatment providers he has seen for his digestive disorder.
The must attempt to obtain any outstanding records identified and associate them with the claims file.  

Regardless of any response, the RO must obtain all treatment records relating to the Veteran from the Bonham VA Medical Center from 1980 to 1991.

Should any identified records be unable to be found after an exhaustive search, annotate the claims file to reflect such a fact.  

2.  Schedule the Veteran for a remedial VA gastrointestinal examination, with a physician other than the ones who conducted the 2010 and 2011 examinations, for the purposes of determining the etiology of any currently present gastrointestinal disorder.  In this respect, it is asked if any chronic gastrointestinal disorder, to include GERD and PUD, is at least as likely as not (50 percent probability or greater) to have had causal origins in active service.  The examiner must discuss the in-service episodes of gastric discomfort as well as the lay assertions of usage of over-the-counter medications in the years in and following service when coming to a conclusion.  Most importantly, the examiner must attach a rationale explaining the reasons for his/her conclusions.  Conclusory statements and/or a mere recitation of reported data is not sufficient.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the issue on appeal.  If the resolution remains unfavorable, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


